ORDER ON MANDATE
PER CURIAM.
In accordance with the opinion and judgment of the Supreme Court of Florida in the above styled cause filed June 13, 1973 (281 So.2d 345), the prior opinion and judgment of this court (267 So.2d 867) is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the cause is remanded to the trial court for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).